71 P.3d 93 (2003)
187 Or. App. 717
STATE of Oregon, Respondent,
v.
Marcie Marie DELANEY, aka Marcie Delaney, Appellant.
0006-34554, A112949.
Court of Appeals of Oregon.
Argued and Submitted March 31, 2003.
Decided May 15, 2003.
Rebecca Duncan, Deputy Public Defender, argued the cause for appellant. With her on the brief was David E. Groom, Acting Executive Director, Office of Public Defense Services.
Janet A. Metcalf, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before EDMONDS, Presiding Judge, and KISTLER and SCHUMAN, Judges.
PER CURIAM.
Defendant was convicted of theft of lost or mislaid property, ORS 164.065, possession of a controlled substance, ORS 475.992, and supplying contraband by introducing it into a correctional facility, ORS 162.185. She appeals only her convictions for supplying contraband. We reverse.
After defendant's arrest on the theft charges, she was taken to the Multnomah County Detention Center. Later, she said that she needed medical attention, and she was taken to a hospital. While at those places, searches of her clothes and her person resulted in the discovery of tar heroin and crack cocaine. At a stipulated facts trial, the trial court rejected her arguments that she did not voluntarily introduce the drugs into the Detention Center. That was error. State v. Tippetts, 180 Or.App. 350, 43 P.3d 455 (2002). That conclusion does not change even if we assume, as the state appears to argue, that defendant's actions were so inept that her arrest and the discovery of the contraband were readily foreseeable consequences.
Because defendant did not move for a judgment of acquittal, we reverse and remand for a new trial rather than reversing outright.
Convictions for supplying contraband reversed and remanded for new trial; otherwise affirmed.